Citation Nr: 0628910	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right hip.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

4.  Entitlement to an effective date prior to March 28, 2000, 
for the grant of service connection for degenerative 
arthritis of the right hip and degenerative arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the currently diagnosed 
schizoaffective disorder originated in, was caused by, or was 
aggravated during the veteran's period of active military 
service.

2.  The veteran's degenerative arthritis of the right hip is 
characterized by X-ray evidence of arthritis, flexion to 80 
degrees, extension to 30 degrees, adduction to 20 degrees, 
abduction to 35 degrees, external rotation to 45 degrees, 
internal rotation to 30 degrees, and pain that has a 
functional impact.

3.  The veteran's degenerative arthritis of the right knee is 
characterized by X-ray evidence of arthritis, flexion limited 
to 100 degrees, extension limited to 0 degrees, and pain that 
has a functional impact.

4.  In November 2000, the RO awarded service connection for 
degenerative arthritis of the right hip and right knee and 
assigned an effective date of March 28, 2000, the date VA 
received the veteran's claim.

5.  There is no documentary evidence that could reasonably be 
interpreted as reflecting an intent to file a claim of 
entitlement to service connection for degenerative arthritis 
of the right hip or right knee prior to March 28, 2000.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not incurred in or 
aggravated by service, nor may a psychosis (e.g., 
schizoaffective disorder) be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The criteria for a 20 percent initial evaluation for 
degenerative arthritis of the right hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5252 (2005).

3.  The criteria for a 20 percent initial evaluation for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2005).

4.  The criteria for the assignment of an effective date 
prior to March 28, 2000, for the grant of service connection 
for degenerative arthritis of the right hip and right knee 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b) (2) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2001 and September 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the service connection and earlier 
effective date claims.  Since these are being denied, there 
can be no possibility of any prejudice to the veteran.  With 
regard to the claims for initial increased evaluations, the 
Board also finds no prejudice in proceeding with these 
claims.  Given the extensive correspondence between the 
veteran and the RO, the representation afforded the veteran 
by a qualified service organization, and the RO's provision 
of the pertinent rating criteria to the veteran in January 
2003, the Board finds that we may proceed with these claims 
without any harm to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Schizoaffective Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303(a), 3.304 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record shows the veteran underwent mental 
status evaluation in service.  His behavior was normal, he 
was fully alert and oriented, his mood was level, his 
thinking process was clear, his thought content was normal, 
and his memory was good.  It was found the veteran did not 
have a significant mental illness.  The remainder of the 
veteran's service medical records are silent for any 
complaints or diagnoses related to any mental disorder.  His 
psychiatric examination at separation was normal.  The 
veteran's service personnel records show that on July 11, 
1974, he was a patient at a mental health clinic (MHC) at 
MEDDAC in Ft. Jackson, South Carolina.

Medical records from the County of Orange Health Care Agency, 
Mental Health Services, dated from July 1992 to July 2001 
show the veteran was treated for and diagnosed with 
schizoaffective disorder.  In a July 1995 written statement, 
C.P., the veteran's case coordinator, indicated the veteran 
was treated by psychiatrists since July 1992.  It was C.P.'s 
impression that the veteran was unable to pursue such 
business as getting a change of the status of his discharge 
on his own.  She also believed, from talking to him, that 
this discharge was a very big factor in his deteriorated 
mental status.  The injury and discharge process seemed 
obviously to have been extremely traumatic emotionally.

In January and October 2001 written statements, W.H., M.D., 
indicated that the veteran was under psychiatric care at his 
clinic since February 2000.  His diagnosis was 
schizoaffective disorder.

VA outpatient treatment reports dated from April 2001 to 
January 2003 show the veteran was treated for paranoid 
schizophrenia and schizoaffective disorder.

In an October 2001 written statement, the veteran's brother 
indicated that the veteran was harassed in service, and his 
mental illness began in service.

February 2003 VA hospitalization reports show the veteran was 
admitted and treated for social anxiety disorder.

In a September 2004 written statement, a soldier stated the 
veteran was abused in service.  He said he saw the veteran as 
a patient in the hospital and realized there had been a big 
change in him.  He believed incidents in service changed the 
veteran from who he had been.

Based upon this foregoing evidence, the Board finds that 
service connection for schizoaffective or any other mental 
disorder is not warranted.  Specifically, we note that, while 
the veteran has extensive reports showing post-service 
treatment for this disorder, there is no evidence in service, 
and there is no competent opinion showing a link between 
service and the current diagnosis.

While the personnel records appear to show the veteran was a 
patient at a mental health clinic in service, the service 
records show that, even if he did receive treatment, he was 
found to have no psychiatric diagnosis.  It appears the 
veteran underwent a mental status examination and a 
psychiatric examination as a part of his separation, and each 
time, he was found to have no mental disorder diagnosis.




In additionally, the Board finds that there is no competent 
medical evidence of a link between the veteran's current 
mental diagnosis and any incident or event in service.  The 
Board notes that C.P., the veteran's case coordinator at 
County Mental Health Services, believed from speaking to the 
veteran that his problems began when he received a particular 
type of discharge from service.  While we respect the right 
of the veteran's case coordinator to offer her opinion, we 
note that there is no indication that she reviewed the 
veteran's medical records or service documents in reaching 
this conclusion.  There is also no indication that C.P. 
actually examined the veteran, as she indicated that someone 
else was his psychiatrist.  However, even if she had 
personally treated the veteran, it is clear that her account 
of the veteran's military service was acquired only from 
speaking with the veteran.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Therefore, the Board finds that there is a lack of competent 
evidence to show either that the veteran manifested his 
present psychiatric disorder in service or that it is related 
to some incident in service.  Further, the medical records 
associated with the claims file show the veteran's first 
treatment for this disorder was in 1992.  Therefore, it was 
not within one year after his separation for the purpose of 
presumptive service connection.

While we acknowledge the right of the veteran and his family 
and friends to offer their opinions, the Board must point out 
that, as laypersons, they have not been shown to have the 
requisite medical training to provide a competent opinion on 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the evidence preponderates against the claim for service 
connection for schizoaffective disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


III.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran was awarded service connection for degenerative 
arthritis of the right hip and right knee in a November 2000 
rating decision.  Each disability was assigned a 10 percent 
initial evaluation.

The evidence of record includes an April 2000 written 
statement from I.R., M.D.  He had treated the veteran since 
1993, for persistent, ongoing pain in the knee.  His last 
knee surgery had been performed in July 1998.  Currently the 
veteran was using a cane and a brace for his right knee, and 
took pain medication on a daily basis.

A September 2000 X-ray of the right femur showed a healed 
undisplaced fracture of the distal shaft of the femur.  
Degenerative hypertrophic spurring was present at the 
proximal patella, and there was also a small spur projecting 
from the superior acetabular margin.  Both the hip and knee 
joint spaces were normally maintained.

Also in September 2000, the veteran underwent VA examination 
by a private provider.  He reported constant pain in the 
right hip and right knee.  It was associated with weakness, 
stiffness, swelling, inflammation, locking, fatigue, 
instability, and lack of endurance.  He denied dislocation.  
The veteran could take care of his activities of daily 
living, but could not perform basic household work.

On examination, the veteran walked with a cane.  His gait was 
antalgic, favoring the right.  He had difficulty getting on 
and off the examining table and changing positions.  The feet 
showed no signs of abnormal weight bearing.  There was 
limited function in standing and walking during the 
examination.

The right long bone revealed no active signs of inflammation.  
There was no evidence of heat, redness, swelling, effusion, 
or drainage.  The was no evidence of deformities or 
osteomyelitis.  Examination of the right hip revealed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, or instability.  There was evidence of 
weakness, secondary to pain.

Range of motion of the right hip was flexion to 80 degrees, 
extension to 30 degrees, adduction to 20 degrees, abduction 
to 35 degrees, external rotation to 45 degrees, and internal 
rotation to 30 degrees.  Range of motion of the right hip was 
limited by pain and weakness, with pain having the major 
functional impact.  There was no lack of endurance, or 
fatigue, or incoordination.

Examination of the right knee revealed crepitus.  There was 
no evidence of heat, redness, swelling, effusion, drainage, 
or instability.  There was evidence of weakness due to pain.  
Flexion was to 100 degrees, and extension was to 0 degrees.  
Range of motion of the affected joint was limited by pain and 
weakness.  Pain had the major functional impact.  There was 
no lack of endurance, nor was there fatigue or 
incoordination.  X-rays of the right knee showed mild 
degenerative arthritis.

The diagnosis was status post right lower extremity injury 
and femoral fracture, with residual pain, limited range of 
motion of the hip and knee, and degenerative arthritis of the 
right knee and right hip.

February 2003 hospitalization records related to the 
veteran's psychiatric treatment showed complaints of right 
knee and hip pain.

The veteran's right hip and right knee disabilities are both 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010 (2005).  Under that code, 
arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as arthritis, degenerative.

Under 38 C.F.R. § 4.71a, DC 5003, arthritis, degenerative, 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Otherwise, in the 
absence of any limited motion, an increase to a 20 percent 
disability evaluation is only warranted under DC 5003 with X-
ray evidence of involvement of 2 or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  However, this criterion does not apply 
to the veteran because he has been shown to have limited 
motion of the right hip and right knee.  Therefore, his 
disabilities will be rated under the appropriate Diagnostic 
Codes for the specific joints involved.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Under 38 C.F.R. § 4.71a, DC 5252, flexion of the thigh is 
assigned a 10 percent evaluation when limited to 45 degrees, 
and a 20 percent evaluation when limited to 30 degrees.  The 
only evidence of record that shows the range of motion of the 
veteran's right hip is the September 2000 examination report, 
which indicated the veteran's right hip flexion was to 80 
degrees, which corresponds to a 0 percent rating.  Therefore, 
even applying the criteria from DeLuca, the Board finds that 
no more than a 10 percent disability evaluation is warranted 
under DCs 5003, 5010, and 5252.

Furthermore, none of the other diagnostic codes applicable to 
the hip will result in a higher evaluation than 10 percent.  
The veteran has not been diagnosed with ankylosis of the 
right hip.  See 38 C.F.R. § 4.71a, DC 5250 (2005).  Nor is 
there any evidence that the veteran's right thigh abduction 
showed loss of motion beyond 10 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5253.  Finally, there is no evidence of flail 
joint or impairment of the femur.  See 38 C.F.R. § 4.71a, DC 
5254, 5255.  Therefore, the Board finds that an increase to a 
20 percent disability rating is not warranted for the 
veteran's right hip disability at any time during the appeal 
period.

With regard to the veteran's right knee disability, he has 
demonstrated some limitation of motion.  Therefore, he is not 
entitled to an increase to a 20 percent disability under the 
criteria of DC 5003.

As to his limited motion, the Board notes that 38 C.F.R. 
§ 4.71a, DC 5260 (2005) assigns a 10 percent rating when the 
leg is limited to 45 degrees of flexion and a 20 percent 
rating when the leg is limited to 30 degrees of flexion.  In 
addition, DC 5261 (2005) provides for a 10 percent rating 
when extension of the leg is limited to 10 degrees and a 20 
percent rating when extension is limited to 15 degrees.

Reviewing the evidence of record, the September 2000 
examination report shows the veteran demonstrated flexion of 
his right knee to 100 degrees and extension to 0 degrees, 
both of which result in a 0 percent evaluation.  Therefore, 
even taking into account the criteria outlined in DeLuca, the 
Board finds that the veteran's right knee disability does not 
warrant an increase to a 20 percent rating at any time during 
the appeal period, under Diagnostic Codes 5260 and 5261.

Furthermore, the veteran's right knee disability does not 
entitle him to an increase to a 20 percent evaluation under 
any other diagnostic code.  Specifically, he has not 
demonstrated any ankylosis of the knee, recurrent 
subluxation, dislocated cartilage, or impairment of the tibia 
and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, and 5262 (2005) are not for application.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for initial 
evaluations in excess of 10 percent for degenerative 
arthritis of the right hip and right knee, the benefit-of-
the-doubt doctrine is inapplicable, and the increased ratings 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in March 2000 has his arthritis 
of the right hip and/or right knee been more disabling than 
as currently rated under the present decision.

III.  Earlier Effective Date

The veteran has contended that he is entitled to an effective 
date earlier than March 28, 2000, for the grant of service 
connection for degenerative arthritis of the right hip and 
right knee.  He asserts that, although his original claim for 
VA disability benefits, VA Form 21-526, was received in April 
2000, he had filed an earlier claim, shortly after his 
separation from service, which apparently was lost and not 
processed.

Army records show that the veteran was separated for 
disciplinary reasons, having refused to obey direct orders by 
an officer, with his DD Form 214 reflecting a discharge under 
other than honorable conditions.  He was counseled as to the 
potential adverse impact of such a discharge upon his future 
eligibility for VA benefits.  

The veteran's claims file reflects that he filed for 
unemployment compensation (a non-VA benefit) in November 
1975, and the Puerto Rico Department of Labor sent an inquiry 
to the RO regarding the character of his military discharge.  
In January 1976, he was informed by the RO that VA would 
obtain his military records and undertake a review to 
determine whether his discharge could be characterized as 
having been issued under conditions other than dishonorable, 
so as to qualify him for unemployment benefits.  He was 
advised that he would have 30 days in which to indicate 
whether he wished to obtain representation, to submit any 
evidence and/or argument on his behalf, or to request a 
hearing in the matter.  The veteran did not respond to the 
RO's letter.

After receipt and review of the military records documenting 
the facts and circumstances leading to his discharge, the RO 
notified the veteran by letter of March 1976 that his 
discharge had been determined to be under conditions which 
were a bar to payment of VA benefits.  He was advised of his 
right to file an appeal of that decision, and also of his 
right to seek review of his discharge by an Army Discharge 
Review Board.  The veteran did not appeal.

Subsequently, in an April 1976 Administrative Decision, the 
RO determined that the circumstances of the veteran's service 
showed no more than one incident of disobedience of an 
officer's order, and that willful and persistent misconduct 
was not shown.  Accordingly, the finding was that his 
discharge was not considered to have been issued under 
dishonorable conditions, and he was not barred from receiving 
VA benefits.  It is not clear from the file whether the 
veteran was notified of this decision.

In July 1981, a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, from the VA Medical Center in Brentwood, CA, 
indicated that the veteran was seeking outpatient treatment 
and requested information as to whether he was eligible for 
care.  It was noted on the form that no claim was currently 
on file.  A September 1981 Report of Contact requested an 
adjudication as to whether the veteran had eligibility for 
benefits.  A November 1981 Form 10-7131 noted that his 
discharge was not a bar to benefits, but that he had never 
filed a claim.  Similar notations were made on Forms 10-7131 
in December 1981 and May 1982, while the veteran was 
apparently receiving VA outpatient treatment.

In June 1995, the veteran applied for correction of his 
military record because he desired a reconsideration of the 
character of his discharge.  In February 2000, the veteran 
was informed that the Army Board for Correction of Military 
Records (ABCMR) had issued him a new DD Form 214 reflecting 
that his discharge was upgraded to "under honorable 
conditions".

As noted above, the veteran's original claim for VA 
disability benefits, on VA Form 21-526, was date-stamped as 
received in April 2000.  In its Rating Decision granting 
service-connected disability benefits, dated in November 
2000, the RO assigned an effective date of March 28, 2000.  
Although it is not clear what the basis for that date was, it 
corresponds with the date of certification of a copy of the 
letter to the veteran advising him of the upgrade of his 
discharge by the ABCMR.

In an August 2001 written statement, the veteran indicated 
that he filed a claim for benefits in 1975, but at that time 
had received an undesirable discharge.  He said his original 
claim had been lost and not processed, and that he should be 
entitled to benefits from 1975.  He stated that he was not 
informed in April 1976 that his discharge status had been 
upgraded and he was eligible for benefits.

The veteran's sister, N.F., has assisted him in seeking VA 
benefits.  She submitted a lengthy statement, dated in 
October 2001, setting forth the veteran's account of how he 
was injured and abused in service and received outpatient 
medical care from VA after service, but was never informed of 
VA's determination that the character of his discharge was 
not a bar to benefits.  N.F. also completed the 
veteran'substantive appeal in this matter, on a VA Form 9 
dated in February 2003.


The effective date for the grant of service connection for 
claimed residuals of a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already-service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation which was previously denied because the 
service-connected disability was not of compensable degree.  
Since the veteran's appeal in the instant case flows from his 
original claim of service connection for disabilities 
associated with his right hip and right knee, the provisions 
of 38 C.F.R. § 3.157 are not for application in the instant 
case.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Court of Appeals for the Federal Circuit pointed out in 
Rodriguez that, for purposes of establishing the requirements 
and procedures for seeking veterans benefits, a claim, 
whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
define a "claim," informal as well as formal, as a 
"communication in writing."  Further, the Federal Circuit 
stated that, when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing."  The Court also pointed out that the provisions of 
38 C.F.R. § 3.155(a) make clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication "indicat[e] an intent to 
apply for one or more benefits under the laws administered by 
the Department," and "identify the benefits sought."

In the instant case, the Board finds that there is no legal 
basis to award the veteran an effective date earlier than 
March 28, 2000, for the establishment of service connection 
for degenerative arthritis of the right hip and right knee.

The Board acknowledges that it appears the veteran received 
incorrect information regarding his character of discharge in 
1976.  However, there is no evidence that he applied for VA 
disability benefits at that time.  In fact, the claims file 
reflects that the inquiry into the veteran's character of 
discharge was initiated by his filing for non-VA unemployment 
benefits.  His first application for VA compensation was 
received by the RO in 2000.  There is no correspondence in 
the claims file dated prior to that time which the RO or the 
Board could reasonably interpret as an application for VA 
benefits.

To assume that the veteran would have filed a claim for 
benefits, and that such a claim would have been granted in 
1976, would require the Board to resort to speculation.  Such 
speculation is not an appropriate basis for the grant of an 
earlier effective date for service connection.  Moreover, 
after he failed to respond to the RO's January 1976 letter 
seeking his input for the determination as to the character 
of his discharge, he was advised of the unfavorable finding 
in March 1976, and failed to appeal at that time.  See Rudd 
v. Nicholson, No. 02-300 (Federal Circuit Aug. 18, 2006), 
slip op. at 5, holding that unappealed RO decisions are final 
and not subject to "some form of freestanding claim for 
earlier effective dates . . . ."

Inasmuch as the veteran did not submit a formal or informal 
claim of service connection for degenerative arthritis of the 
right hip and/or right knee prior to March 28, 2000, the 
Board finds that there is no legal basis upon which to award 
an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

As detailed above, the law mandates that the effective date 
is assigned based upon the date of receipt of a claim for 
compensation.  Since there is nothing other than the 
contentions before us to indicate that a valid claim of 
service connection for degenerative arthritis of the right 
hip and right knee was filed prior to March 28, 2000, the 
Board has no choice but to deny the appeal for an earlier 
effective date.


ORDER

Service connection for schizoaffective disorder is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right hip is denied.

[Continued on next page]

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

An effective date earlier than March 28, 2000, for the grant 
of service connection for degenerative arthritis of the right 
hip and right knee is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


